Exhibit 10.2

CHANGE IN TERMS AGREEMENT

 

Principal

 

  Loan Date   Maturity   Loan No.   Call/Coll   Account   Officer   Initials

 

Borrower:       

RAINMAKER SYSTEMS, INC.

900 E. Hamilton Avenue, Suite 400

Campbell, CA 95008

   Lender:       

BRIDGE BANK

55 Almaden Boulevard, Suite 100

San Jose, CA 95113

 

 

 

Principal Amount: $6,000,000   Date of Agreement: October 10, 2008

DESCRIPTION OF EXISTING INDEBTEDNESS. The Promissory Note dated April 29, 2004
in the original principal amount of $4,000,000, as previously modified and
amended by the parties and as amended by this Agreement (the “Note.”)

DESCRIPTION OF CHANGE IN TERMS.

The date on which all outstanding principal, accrued but unpaid interest, and
other sums dues and payable by Borrower to Lender in connection with the
Indebtedness evidenced by the Loan Documents (as defined in that certain
MODIFICATION TO BUSINESS LOAN AGREEMENT of even date with this Agreement, the
“Modification Agreement”) is hereby extended from October 10, 2008 to
October 10, 2009 (the “Maturity Date”).

Subject to the provisions of the Loan Documents (as modified and emended by the
Modification Agreement and this Agreement), the amount available to Borrower
under the Line of Credit evidenced by the Note is hereby increased from
$4,000,000 to $6,000,000. Borrower promises to pay to Lender, or order, the
principal amount of $6,000,000, or so much as may be outstanding, together with
interest on the unpaid principal balance of each advance made under the Note.

PAYMENTS. Borrower will continue to make interest only payments on the unpaid
principal balance from time to time outstanding, which interest will be
calculated at the Index, and will continue until October 10, 2009, at which time
all principal, accrued but unpaid interest, and all other sums owing to Lender
will be immediately due and payable.

VARIABLE INTEREST RATE. The interest rate on this Agreement is subject to change
from time to time based on changes in an independent index which is the Prime
Rate as published in the Wall Street Journal (Western Edition) (the “Index”).
The Index is not necessarily the lowest rate charged by Lender on its loans. If
the Index becomes unavailable during the term of- this loan, Lender may
designate a substitute index after notice to Borrower. Lender will tell Borrower
the current Index rate upon Borrower’s request. The interest rate change will
not occur more often than each day. Borrower understands that Lender may make
loans based on other rates as well.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the Loan Documents (as modified and amended by the Modification Agreement and
this Agreement) remain



--------------------------------------------------------------------------------

Change in Terms Agreement

(Continued)

Page 2

 

 

 

 

unchanged and in full force and effect. Consent by Lender to this Agreement does
not waive Lender’s right to strict performance of the obligation(s) of the
obligation(s) as changed, nor obligate Lender to make any future change in
terms. Nothing in this Agreement will constitute a satisfaction of the
obligation(s). It is the intention of Lender to retain as liable parties all
makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorsers, including accommodation makers, will not be released by virtue of
this Agreement. If any person who signed the original obligation does not sign
this Agreement below, then all persons signing below acknowledge that this
Agreement is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

FURTHER ASSURANCES. The parties hereby agree, to the extent permitted by law,
from time to time, as and when requested by any other party hereto or by its
successors or assigns, to execute and deliver, or cause to be executed and
delivered, all such instruments, and to take, or cause to be taken, all such
further or other actions as may be reasonably necessary or desirable in order to
implement the provisions hereof and otherwise to effect the intent and purposes
hereof.

FURTHER MODIFICATIONS. Subject to the provisions of this Agreement relating to
further assurances, this Agreement does not create any right in favor of
Borrower nor any duty or obligation on the part of Lender to enter in to any
further modifications or amendments of the Loan Agreement or to provide any
other or additional credit facilities to Borrower.

COUNTERPARTS. This Agreement may be executed in counterparts, each of which,
when so executed, shall be deemed to be an original, and such counterparts
together shall constitute one and the same instrument. For purposes of this
Agreement, a facsimile execution shall be considered as the equivalent of a wet
ink signature and shall be deemed good and valid acceptance of this Agreement
and shall be deemed to have been reasonably relied on by all other parties;
provided, however, that any signature forwarded by facsimile shall be promptly
followed by a wet ink original, but the failure to forward a wet ink original
shall not void or otherwise effect the acceptance evidenced by the facsimile
execution.



--------------------------------------------------------------------------------

Change in Terms Agreement

(Continued)

Page 3

 

 

 

 

IN WITNESS WHEREOF, Borrower and Lender haves executed and delivered this
Agreement to Lender on the date first above written at San Jose, California.

 

“BORROWER” RAINMAKER SYSTEMS, INC. By:  

/s/ Steve Valenzuela

  Steve Valenzuela, CFO By:  

/s/ Michael Silton

  Michael Silton, CEO “LENDER” BRIDGE BANK By:  

 

Its:  

 